Citation Nr: 0116161	
Decision Date: 06/13/01    Archive Date: 06/19/01

DOCKET NO.  01-01 175	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to an increased evaluation for posttraumatic 
stress disorder (PTSD), currently rated 70 percent disabling. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Schechter, Counsel


INTRODUCTION

The veteran had active service from June 1967 to January 
1969.

The appeal arises from the August 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania, denying an increased rating for 
PTSD from the 70 percent rating then assigned. 


FINDING OF FACT

The veteran's PTSD results in total social and occupational 
impairment.  


CONCLUSION OF LAW

The schedular criteria for a 100 percent evaluation for PTSD 
are met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. § 
4.130, Diagnostic Code 9411 (2000).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has a duty to assist the appellant in obtaining evidence 
necessary to substantiate the claim.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096, 2097-98 (2000) (to be codified at 38 U.S.C. 
§ 5103A).  The appellant has not referenced any unobtained 
evidence that might aid his claim or that might be pertinent 
to his claim.  The RO requested all relevant treatment 
records identified by the appellant.  VA examination in 
December 1999, as well as VA clinical treatment records up to 
November 1999, taken together, present an informed, thorough 
evaluation of the veteran's level of disability with regard 
to his claimed PTSD.  The VA has satisfied its duties to 
notify and to assist the appellant in this case.

Under applicable criteria, a 100 percent disability rating is 
warranted where a mental disorder is manifested by total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name. A 70 percent 
disability rating is warranted where there is occupational 
and social impairment due to a mental disorder, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.  38 C.F.R. § 4.130 (2000).  

The RO has granted the veteran a total disability rating for 
compensation purposes based on individual unemployability.  
The veteran's PTSD is his only service-connected disability.  
The RO has thus concluded that the veteran is incapable of 
obtaining or maintaining substantially gainful employment due 
to his PTSD.  38 C.F.R. § 4.16 (2000).  PTSD of such severity 
as to preclude substantially gainful work meets the criteria 
for a 100 percent disability rating for PTSD.  38 C.F.R. 
§ 4.130, Diagnostic Code 9411 (2000).  Accordingly, a 100 
percent disability rating for the veteran's service-connected 
PTSD is warranted.  



ORDER

A 100 percent rating is granted for PTSD, subject to the law 
and regulations governing the payment of monetary awards.



		
	BRUCE E. HYMAN 
	Member, Board of Veterans' Appeals



 

